Citation Nr: 1617068	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, status post colectomy, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for microcytic anemia, claimed as a blood disorder, to include as secondary to colorectal cancer.

3.  Entitlement to service connection for sleep apnea, to include as secondary to colorectal cancer.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active air service from March 1955 to December 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a September 2009 rating decision by the VA RO in Jackson, Mississippi. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing is associated with the claims file. 

An October 2011 Board decision denied claims for service connection for knee disabilities, denied a claim for service connection for residuals of exposure to asbestos, and remanded the claims remaining on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first developed colorectal cancer many years after discharge from service and this cancer is unrelated to military service, including claimed exposure to ionizing radiation during service.  

2.  The Veteran first developed microcytic anemia many years after service and microcytic anemia is unrelated to service.

3.  The Veteran first developed sleep apnea many years after service and sleep apnea is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colorectal cancer, status post colectomy, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2015).

2.  The criteria for service connection for microcytic anemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

A letter sent to the Veteran in February 2008 advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised the Veteran of the bases for assigning ratings and effective dates if service connection was granted.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, service personnel records, and private medical records.  The Veteran's claims were remanded by the Board in October 2011 to obtain a radiation dose estimate and to obtain an advisory medical opinion from the VA Undersecretary for Health.  The AOJ complied with the remand instructions. 

The Veteran has provided testimony at a hearing before the undersigned VLJ.  During the hearing, the VLJ obtained from the Veteran the history of the Veteran's disabilities and the Veteran's description of his exposure to radiation during service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

In sum, the Board is satisfied that the originating agency properly processed the claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Colorectal Cancer

The Veteran contends that he developed colon cancer as a result of exposure to ionizing radiation during service.  At his hearing he stated that he was exposed to radiation in his duties as a dental technician, taking dental x-rays.  He reported that when he was a dental technician he wore a dosimeter for two years.  He alleged that he had also been exposed to ionizing radiation exposure during service because he was stationed in Okinawa when there was atomic bomb testing on two nearby islands.  He further asserted that he was exposed to radiation during his 12 years as an aircraft machinist for the Air National Guard.  He thought that the A7-D aircraft he worked on had radiation problems. 

In August 2010 the Veteran submitted a copy of a VA online publication that states that various military occupations such as dental technicians include routine, and usually safe, exposure to radiation.

Service connection for a radiogenic disease may be established in a number of ways.  Service connection will be granted if a veteran had the disease in service or, in the case of malignant tumors manifested to a degree of 10 percent or more, within the first post service year.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).  Second, if a veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of 21 types of cancer, it is presumed that the disease was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the claim is referred to the Under Secretary for Benefits, who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.  Fourth, inasmuch as statutory and regulatory provisions regarding service connection for radiogenic diseases do not operate to exclude the traditional (direct incurrence) approach, service connection may be established based on medical evidence of a current disease etiologically related to events, including radiation exposure, in service. 38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994). 

The Veteran was diagnosed with colon cancer in 1996.  It was surgically removed and a June 1996 biopsy report confirmed that the Veteran had colorectal cancer.  The Veteran did not develop a malignant tumor in service or during the year following service, so service connection for his colorectal cancer is not warranted based on the first provision set forth above. 

Under the second method of establishing service connection, if a veteran who participated in service in a radiation-risk activity subsequently develops a disease specifically listed in the regulation, the disease is presumed to be due to the inservice radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Colon cancer is among the listed diseases.  Id.  VA statute and regulation define "radiation-risk activity" as limited to service at particular locations and times, largely those related to nuclear weapons detonations and tests.  Id.  Although the Veteran has asserted that he was exposed to ionizing radiation from atomic bomb tests at Enewetak and Bikini Atolls in 1955 and 1956, he was not at these sites and does not assert that he participated in these tests.  He reports that he was stationed in Japan at that time.  As the Veteran did not participate in any radiation-risk activity as defined by statute and regulation, service connection for colorectal cancer cannot be presumed pursuant to 38 C.F.R. § 3.309(d)(1). 

Under the third method, service connection is possible if a veteran was exposed in service to ionizing radiation, and developed one of a list of cancers within a specified period.  38 C.F.R. § 3.311.  Colon cancer is among the cancers defined as radiogenic diseases under 38 C.F.R. § 3.311; thus, that regulation applies in the Veteran's case.  The regulation does not create a presumption of service connection, however.  It merely provides special procedures for evidentiary development and adjudication of a claim. 

In cases in which 38 C.F.R. § 3.311 applies, VA is to make a determination of the Veteran's ionizing radiation exposure and dose, and a determination as to the likelihood that the Veteran's disease resulted from radiation exposure in service. 

In June 2009, VA wrote to the Defense Threat Reduction Agency (DTRA) providing the Veteran's information regarding dates of service and his contentions as to radiation exposure as a dental technician and from atomic bomb tests.  In an August 2009 letter, the DTRA stated that the atmospheric nuclear tests were more than 2,400 miles from the Veteran when he was stationed in Japan and indicated that the Veteran had no radiation exposure.  

In August 2009, VA contacted the Department of the Air Force (USAF) regarding the Veteran's claimed radiation exposures as a dental technician.  In a September 2009 letter, the USAF wrote to VA that a search of the occupational radiation exposure monitoring records in the USAF Master Radiation Registry revealed no external or internal exposure data for the Veteran.

In January 2015, the Director, Compensation Service, wrote to the VA Under Secretary for Health for a radiation dose estimate and for an opinion as to whether it was as likely as not that the Veteran's rectal cancer resulted from exposure to ionizing radiation in service.  The letter provided information regarding the Veteran's service, the Veteran's treatment for colorectal cancer in 1996, and the Veteran's claimed exposures to ionizing radiation.  

In a February 2015 Memorandum, the Director, Post-9/11 Era Environmental Health Program (DEHP), who is a physician, responded for the Under Secretary for Health.  He noted that in August 2009 the DTRA stated that no external or internal (radiation) exposure data was found for the Veteran.  The DEHP further noted that The Health Physics Society in their position statement PS010-1, Radiation Risk in Perspective, revised in July 2010, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence of health risks following high dose exposure.  However, below 5-10 rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent."  The DEHP opined that it was unlikely that the Veteran's rectal cancer could be attributed to radiation exposure while in military service.  

In March 2015, the Director reviewed the Veteran's reported history of radiation exposure and the February 2015 memorandum from the DEHP.  The Director stated that it is our opinion that there is no reasonable possibility that the Veteran's rectal cancer was the result of exposure to ionizing radiation.  

After considering the Veteran's reported exposures to radiation during service and obtaining medical review and opinions, VA officials have concluded that there is no reasonable possibility that the Veteran's cancer was caused by his radiation exposure in service.  The provisions of 38 C.F.R. § 3.311 have been followed, and do not provide a basis for service connection for the Veteran's colorectal cancer.

As noted above, a fourth method of establishing service connection for a radiogenic disease is through medical evidence that the current disease is etiologically related to radiation exposure or other events in service.  As noted above, the DEPH, a physician, opined that the Veteran's rectal cancer was unrelated to radiation exposure while in military service.  There is no medical evidence relating the Veteran's colorectal cancer, first discovered more than 45 years after discharge from active duty, to service.  Thus, service connection is not established by medical evidence or opinion. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of radiation exposure and colorectal cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Veteran's statements regarding the etiology of his colorectal cancer is of no probative value.

The Veteran's attorney wrote to VA in December 2013 asserting that the Board had ruled in its December 8, 2011 remand decision that the Veteran meets the legal presumption for service connection for his colon cancer based on exposure to ionizing radiation as a dental technician during service.  The Board must point out that it made no such finding in that decision.  To the contrary, the Board specifically found that the Veteran is not considered to have been exposed to ionizing radiation for the purposes of presumptive service connection under 38 C.F.R. § 3.309 (d).  As explained above, the Veteran did not participate in any radiation-risk activity as defined by VA statute and regulation, and it thus not entitled to presumptive service connection.

In support of his assertions, the attorney points to the following statement in the Board's December 8, 2011 decision: "However, despite the absence of a DD Form 1141, the Board finds that the Veteran's active service occupational radiation exposure, resulting from his duties as a dental technician, is sufficient to qualify as exposure to ionizing radiation for the purposes of entitlement to service connection under 38 C.F.R. § 3.311 (2011)."  The Board recognizes that this statement could be misinterpreted as indicating that the Veteran's colon cancer should be granted service connection under 38 C.F.R. § 3.311.  However, if the Board had made a determination at that time that the Veteran's colorectal cancer were due to ionizing radiation, it would have granted the Veteran's claim rather than remanding the claim.  It is clear that the information that the Board was trying to convey is that due to the Veteran's work as a dental technician during service, the claim for entitlement to service connection for colorectal cancer should be considered under the procedures of 38 C.F.R. § 3.311.  As reported above, the special procedures were implemented and the service records did not indicate that the Veteran had any exposure to ionizing radiation during service, and that with regard to any occupational radiation exposure he had as a dental assistant, such was too small to be of any health risk.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for colorectal cancer, status post colectomy, is not warranted.  

III.  Microcytic Anemia and Sleep Apnea

The Veteran asserts that he is entitled to service connection for microcytic anemia and sleep apnea as secondary to his colorectal cancer.  As noted above VA has determined that the Veteran's colorectal cancer was unrelated to service, including exposure to ionizing radiation.  As service connection has not been granted for colorectal cancer, service connection for microcytic anemia and sleep apnea may not be granted on a secondary basis to colorectal cancer.  

The Board notes that microcytic anemia and sleep apnea were not present during service or for many years after discharge from service.  The evidence does not show, and the Veteran does not assert, that the Veteran's current microcytic anemia or sleep apnea disabilities are related to service on a direct basis.  Accordingly, service connection for microcytic anemia and sleep apnea is not warranted.  


ORDER

Entitlement to service connection for colorectal cancer, status post colectomy, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for microcytic anemia, claimed as a blood disorder, to include as secondary to colorectal cancer, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to colorectal cancer, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


